Citation Nr: 1223865	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from March to September 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In May 2011, the Board remanded the claim for further development, including an examination, clinical records, and corrective due process notice. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right to compliance with the remand order, and VA has a duty to ensure compliance.  Remand is required for compliance with the Board's directives.  Stegall v. West, 11 Vet App. 268 (1998).

Specifically, in May 2011, the Board remanded the claim for, among other things, a new examination.  The Veteran failed to report for two VA examinations but it appears that two different addresses have been used to notify him of the date and time of the examinations.  While none of the correspondence has been returned as undeliverable, the Board is not confident that he has received adequate notice of when to report.

Further, while he received corrective due process notice under Kent v. Nicholson, 20 Vet. App. 1 (2006) in June 2001, the notice letter identified the previous rating decision as "July 19681" instead of July 1968.  While this appears to be a simple typographical error, additional notice with the correct rating decision date should be sent for clarify. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran corrective notice on his application to reopen a claim for service connection for schizophrenic reaction and residuals consistent with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In particular, he should be advised of the evidence and information necessary to reopen the prior final RO decision which held that the condition preexisted and was not aggravated by service and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. 

2. Obtain updated VA treatment records from the Loma Linda VA Healthcare System from June 2011 to the present and associate them with the claims file. 

3. Ascertain the Veteran's correct mailing address.  Obtain the assistance of the service representative, if necessary.

4.  Once the correct mailing address is ascertained, schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disorders. 

The claims file and a copy of this remand must be provided to the examiner for review and he or she must indicate review of these items in the examination report. 

The examiner is asked to address the following: 

(A) Identify all acquired psychiatric disorders. 

(B) For each diagnosis, indicate whether it is at least as likely as not (50 percent or more) that the condition had onset during or is in any way related to service or the in-service schizophrenic reaction. The examiner should specifically address the mood disorder. 

(C) If, and only if the RO reopens the claim for service connection for residuals of the in-service schizophrenic reaction, the examiner is asked to address the following: 

Provide an opinion as to whether the Veteran had an acquired psychiatric disorder, to specifically include schizophrenic reaction, at the time he entered active service in March 1966. 

If there is no entrance medical examination report, or if the entrance medical examination report does not note an acquired psychiatric disorder or schizophrenic re action, the examiner must provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had any acquired psychiatric disorder or schizophrenic reaction at entrance into active service in March 1966 (i.e. preexisted entrance into service in March 1966). 

If the examiner determines that there is clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder or schizophrenic reaction that preexisted entrance into active service in March 1966, then, the examiner must provide an opinion as to whether there is clear and unmistakable evidence that the disorder did not permanently increase in severity beyond its natural progression during active service from March 1966 to September 1966 (i.e. was not aggravated during active service from March 1966 to September 1966). 

The examiner is cautioned that "clear and unmistakable evidence" is a much higher standard than an "as likely as not" standard. The examiner is also cautioned that the question is not whether there is clear and unmistakable evidence of aggravation but rather whether there is clear and unmistakable evidence of no aggravation. The examiner must explain his or her conclusions in detail. 

Any and all studies deemed necessary by the examiner should be completed. A rationale must be provided for any opinion offered. If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so. 

5. Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

